Citation Nr: 1825935	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-34 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a right hip disorder.

2. Entitlement to service connection for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1988 to April 1994, April 2001 to January 2002, February 2003 to December 2007 and April 2009 to November 2009. The Veteran also had active duty for training (ACDUTRA) from May 1987 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Seattle, Washington Regional Office (RO).

In April 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

In March 2016, the Board remanded the appeal to the RO for additional action. There was substantial compliance with the Board's remand directives. See Stegal v. West, 11 Vet. App. 268 (1998). 

The issue of a right hip disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hemorrhoids were not caused by service.  




CONCLUSION OF LAW

The criteria to establish service connection for hemorrhoids have not been met. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(d) (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims. VA issued an October 2011 notice to the Veteran which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The October 2011 notice was issued to the Veteran prior to the July 2013 rating decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met.

II. Analysis

Service connection may be granted for a current disability arising from a disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service treatment records (STRs) are silent for complaints or contemporaneous reports of hemorrhoids. The STRs are highly probative evidence because they were generated with the specific view of recording the events they describe. In this respect, they are akin to official records, which generally enjoy a high degree of probative value in the law. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

In a February 2011 private treatment record, the Veteran reported experiencing, for three days, painless bright red blood per his rectum with wiping after a bowel movement. The Veteran was diagnosed with probable internal hemorrhoids. No etiology opinion was provided.  

In his April 2015 Board hearing, the Veteran testified that his hemorrhoids began between August and September 2009. The Veteran also testified that he did not report his hemorrhoids during his active service. 

In August 2016, the Veteran was afforded a VA examination. The Veteran reported that his hemorrhoids began in 2008. A physical examination indicated no external hemorrhoids, no anal fissures and no other abnormalities. Based on a March 2011 colonoscopy, the examiner diagnosed the Veteran with internal hemorrhoids. The examiner opined that the Veteran's internal hemorrhoids were not caused by service because the Veteran's STRs were silent for complaints of hemorrhoids and the Veteran was diagnosed with internal hemorrhoids approximately 16 months after his final period of active service. 

A preponderance of the evidence is against a finding that the Veteran's hemorrhoids were caused his active service. The August 2016 VA examiner opined that the Veteran's internal hemorrhoids were not caused by service because his STRs were silent for complaints or contemporaneous reports of hemorrhoids and the Veteran was diagnosed with internal hemorrhoids approximately sixteen months after his final period of active service. Therefore, service connection is not warranted and the claim is denied.       


ORDER

Service connection for hemorrhoids is denied. 


REMAND

The Board has determined that the August 2016 VA examination pertaining to the Veteran's right hip disorder was inadequate. A November 2007 STR indicated that the Veteran reported complaints of right hip pain. However, the VA examiner indicated that the Veteran's service treatment records were silent for right hip complaints. The case is REMANDED for the following actions:

1. Notify the Veteran that he may submit any further medical and non-medical evidence not currently in VA's possession regarding his right hip disorder. Assist the Veteran in obtaining any evidence cited. 

2. Return the file to the VA examiner who conducted the August 2016 VA examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner.

Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

All relevant medical and non-medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

Based upon a review of the relevant evidence and history provided by the Veteran, the VA examiner should identify all current right hip diagnoses. The examiner must respond to the following inquiries:

Does the Veteran have a current diagnosis of any right hip disorder?

If the Veteran has a current diagnosis of a right hip disorder, is the Veteran's right hip disorder(s) caused by any incident of active service?

If the Veteran does not have a current diagnosis of any right hip disorder, does the Veteran currently experience right hip pain that results in functional impairment of his earning capacity?

If the Veteran currently experiences right hip pain that results in functional impairment of his earning capacity, was the Veteran's right hip pain caused by any incident of active service?

Although the examiner must review the VBMS file, his or her attention is drawn to the following:



* In a November 2007 service treatment record, the Veteran reported right hip pain with running and the service flight surgeon indicated that the Veteran "likely has" iliotibial band pain or bursitis. The Veteran was excused from running. 

* In the April 2015 Board hearing, the Veteran testified that despite no specific trauma or injury, his right hip pain began during service in 2006 when he was pushing pallets onto an airplane. 

* In the April 2015 Board hearing, the Veteran testified that he underwent private chiropractic treatment that concentrated on his back and not his hip. 

* In the August 2016 VA examination, the examiner indicated that the Veteran did not have a right hip diagnosis. 

3. Ensure all medical and factual development has been completed and readjudicate the issue on appeal. If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


